 Case 3:19-cr-01566-LAB Document 118 Filed 08/17/21 PageID.503 Page 1 of 3




1
2
3
4
5
6
7
8                      UNITED STATES DISTRICT COURT
9                     SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                 CASE NO. 19cr1566-LAB
11
                                 Plaintiff,
12                                             ORDER DENYING MOTION FOR
                      vs.                      REDUCTION OF SENTENCE
13                                             UNDER 18 U.S.C. § 3582(c)(1)(A)
14   PERLA DIANA ARMAS,                        (COMPASSIONATE RELEASE)
                              Defendant.       [Dkt. 110]
15
16
17
18        Perla Armas pled guilty in 2019 to distribution of heroin and
19   methamphetamine. The Court imposed a total custodial sentence of
20   51 months, followed by 5 years of supervised release. Armas has served
21   roughly 15 months of her sentence and is scheduled to be released from
22   Bureau of Prisons (“BOP”) custody on December 20, 2022.
23        Armas moves for a reduction of sentence and compassionate release
24   under 18 U.S.C. § 3582(c)(1)(A). She maintains she suffers from respiratory
25   issues and an impaired immune system. The Government opposes Armas’
26   motion, asserting that she has not met the burden of establishing that a
27   sentence reduction is warranted under the statute. Under 18 U.S.C.
28   § 3582(c)(1)(A), a court may modify a defendant’s term of imprisonment if it
                                         -1-
 Case 3:19-cr-01566-LAB Document 118 Filed 08/17/21 PageID.504 Page 2 of 3




1    concludes that “extraordinary and compelling reasons” warrant a reduction
2    after considering the factors set forth in 18 U.S.C. § 3553(a).
3          The Government argues that Armas doesn’t have a “serious physical or
4    medical condition” within the meaning of the Sentencing Commission’s policy
5    statement. BOP medical records indicate that she has “mild seasonal asthma”
6    or “mild intermittent asthma.” (Gov’t Exh. 4 at 9.) The Court agrees that Armas’s
7    conditions don’t meet the “extraordinary and compelling” threshold. Nor has
8    she demonstrated that these conditions substantially diminish her ability to
9    provide self-care or that she can’t be effectively treated within the correctional
10   facility. U.S.S.G. § 1B1.13, App. Note 1(A)(ii)(I). Armas likewise hasn’t
11   established that Bryan FPC is unable to safeguard her health during the
12   remainder of her sentence. Currently only 1 inmate among the 490 inmates at
13   the facility has an active COVID-19 infection. Bureau of Prisons, BOP:
14   COVID-19 Update, https://www.bop.gov/coronavirus/ (last accessed August
15   12, 2021). These institutional circumstances mitigate the risk that Armas will
16   contract COVID-19 or another life-threatening illnesses.
17         The § 3553(a) factors continue to support the imposition of Armas’
18   original sentence. Her offenses – distribution of methamphetamine and
19   heroin – were unquestionably serious. While on bond awaiting sentencing, she
20   violated the terms of her pretrial release several times by using illicit drugs and
21   by driving under the influence of alcohol. She had also previously suffered two
22   prior criminal convictions including assault on a peace officer and making a
23   criminal threat to dissuade a crime victim. (Dkt. 85 at 15.) The Court finds that
24   there is a continuing need for deterrence under § 3553(a)(2)(B). The need to
25   protect the public from Armas’ repeated criminal behavior is also strongly
26   implicated. See 18 U.S.C. § 3553(a)(2)(C). These considerations weigh heavily
27   against her early release and predominate over considerations related to her
28   medical condition.

                                           -2-
 Case 3:19-cr-01566-LAB Document 118 Filed 08/17/21 PageID.505 Page 3 of 3




1         Armas hasn’t demonstrated “extraordinary and compelling reasons” to
2    warrant a reduction of her sentence, nor that her health conditions outweigh
3    the need for her to complete her sentence. Her motion for early release is
4    DENIED.
5         IT IS SO ORDERED.
6
7    Dated: August 17, 2021
8                                         HONORABLE LARRY ALAN BURNS
9                                         United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        -3-
